Citation Nr: 1622813	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-37 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to February 1955.  He died in November 2007.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for her claim, the appellant-widow testified at a videoconference hearing in December 2010 before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.

In May 2014 the Board issued a decision denying this cause-of-death claim.  The appellant appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2015 Memorandum Decision, the Court vacated the Board's decision denying this claim and remanded this claim for further development and readjudication in compliance with directives specified.  In furtherance of this, the Board in turn is remanding this claim to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

The appellant-widow alleges the Veteran's service-connected disabilities rendered him less physically active and, therefore, over time, eventually more susceptible to the disease processes that ultimately caused his death.  According to his certificate of death, the immediate cause of his death in November 2007 was adult respiratory distress syndrome (ARDS) with pneumonia being an underlying cause.  The certificate of death also indicates that other significant conditions contributing to death, but not resulting in the underlying cause, were diabetes mellitus and heart disease.  

To establish entitlement to service connection for the cause of his death, the evidence must show that a disability either incurred in or aggravated by his military service, presumptively incurred, or which was proximately due to, the result of, or chronically aggravated by a service-connected disability, was either a principal or contributory cause of his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312. 

A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

It is recognized there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

At the time of his death, the Veteran had established his entitlement to service connection for posttraumatic stress disorder (PTSD), rated as 50-percent disabling; also for osteoarthritis of the right knee, status post total knee replacement, rated as 30-percent disabling; limited painful motion of the right ankle, rated as 
10-percent disabling; and scars, status post-surgery on the right thigh, right ankle and right heel, each rated as 0-percent disabling, i.e., noncompensable.  Additionally, a total disability rating based on individual unemployability (TDIU) was established effective January 14, 2004.

There are multiple medical opinions of record addressing the possible causal relationship between the Veteran's service-connected disabilities and the disease processes that caused his death, including the purported lack of physical activity resulting from his service-connected disabilities.  However, these opinions fail to address the alternative possibility that his service-connected disabilities aggravated the conditions that were the immediate cause of death, underlying cause or death, or contributory causes of death, namely ARDS, pneumonia, diabetes, or heart disease. 

If a service-connected condition aggravates a non-service-connected disorder to the point that the latter becomes a contributory cause of death, service connection for cause of death is warranted.  El-Amin v. Shinseki, 26 Vet. App. 136, 138-39 (2013).  

Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) and (b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Both the causation and aggravation prongs must be discussed in order for the opinion to be adequate.  Allen, 7 Vet. App. 439.  An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Id. at 449.  Moreover, stating the disability is "not caused by or a result of" a disability does not sufficiently address the issue of aggravation.  See El-Amin at 140-41.

Consequently, supplemental medical comment is needed more fully addressing whether any of the conditions that caused or contributed to the Veteran's death were aggravated by any of his service-connected disabilities.  In responding to this question the VA examiner should specifically address whether any reduction in physical activity caused by the Veteran's service-connected disabilities aggravated the conditions that caused or contributed to his death.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain additional medical comment concerning the possible relationship between the Veteran's service-connected disabilities and the conditions that caused or contributed to his death.  The claims file, including especially a complete copy of this remand and the Court's Memorandum decision, must be made available to the designated examiner for review of the relevant medical history and deficiencies in the prior examination and consequent opinion.  This evaluating clinician must note in the report that the evidence in the claims file has been reviewed, so considered.  

After reviewing the file, this evaluating clinician must indicate the likelihood (very likely, as likely as not, or unlikely) that the any of the conditions that caused or contributed to the Veteran's death, namely ARDS, pneumonia, diabetes, or heart disease were aggravated by any of his service-connected disabilities, namely PTSD, right knee osteoarthritis, status post total knee replacement, or limited painful motion in the right ankle.

In answering this question the examiner must address the appellant-widow's contention that limited physical activity caused by the service-connected disabilities aggravated the conditions that caused or contributed to the Veteran's death, namely the ARDS, pneumonia, diabetes, or heart disease.

This term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

In responding to this important question, the examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

If the examiner is unable to provide this further comment (addendum opinion), such as without resorting to mere speculation, not only must he/she so indicate but also discuss why a more definitive response is not possible or feasible.  In other words, merely saying he/she cannot respond will not suffice.

2. Review the opinion to ensure it responds to the question posed.  If not, obtain all necessary additional information.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the appellant's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and, after they have had opportunity to respond to it, return the file to the Board for further appellate consideration of this claim.
  
The appellant has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

